In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-747V
                                     Filed: August 18, 2014
                                   Redacted: August 21, 2014
                                       Not for Publication


*************************************
K.L.,                                         *
                                              *
               Petitioner,                    *     Attorneys’ fees and costs decision based on
                                              *     stipulation of fact
 v.                                           *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
Richard H. Moeller, Sioux City, IA, for petitioner.
Debra A. Filteau Begley, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On August 15, 2014, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for attorneys’ fees and costs in this case.

        In accordance with the General Order #9 requirement, petitioner’s counsel asserts that
petitioner did not incur any costs in pursuit of her petition. Petitioner submitted her request for
attorneys’ fees and costs to respondent. During informal discussions, respondent raised

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. In this case, petitioner made a timely motion to redact the decision on
August 18, 2014. Respondent does not object. The undersigned granted petitioner’s motion and issued a
redacted decision on August 21, 2014.
objections to certain items in petitioner’s application. Based on these objections, petitioner
amends her application for attorneys’ fees and costs to $13,963.13. Respondent does not object to
this amount. The undersigned finds this amount to be reasonable. Accordingly, the court awards
$13,963.13, representing reimbursement for attorneys’ fees and costs. The award shall be in the
form of a check payable jointly to petitioner and Berenstein, Moore, Heffernan, Moeller &
Johnson, L.L.P. in the amount of $13,963.13.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: August 18, 2014                                                             s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2